Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Ms. Kasumi Kanetaka and Mr. Kevin Davis on 24 January 2022.  Amended claims are attached to this notice. 
The application has been amended as follows: 
Claim 1, line 14, page 1 (based on applicant’s email on 24 January 2022); replaced “of a side of” with “facing”.
Claim 1, line 5, page 1 (based on applicant’s email on 24 January 2022); deleted “:”. 
Claim 1, line 3, page 2 (based on applicant’s email on 24 January 2022); replaced “connect” with “be attached to”.
 Claim 1, line 4, page 2 (based on applicant’s email on 24 January 2022); replaced “and” with “, attached to”.
Claim 1, line 3, page 2 (based on applicant’s email on 24 January 2022); added “, and connected to the cylindrical side surface part”.
Claim 10, line 3, page 4 (based on applicant’s email on 24 January 2022); replaced “the” with “a”.
Claim 10, line 3, page 4 (based on applicant’s email on 24 January 2022); replaced “according to claim 1” with “, wherein the” and the language in the updated claim 1.
Claim 10, line 1, page 5 (based on applicant’s email on 24 January 2022); replaced “being” with “is”.

Therefore, claim 1 would read as the following:
Claim 1. A dust-collecting device, comprising: 
a separator configured to centrifugally separate dust and dirt by swirling dust-containing air; 
a dust-collecting part configured to accumulate the dust and the dirt separated by the separator;
a cylindrical casing having an introduction port allowing the dust-containing air to be introduced inside; and
a structure disposed inside the casing so as to allow swirling flow of the dust-containing air to be formed between the structure and an inner surface of the casing, 
the structure including:
	a cylindrical side surface part spaced away from and facing the inner surface of the casing; 
	a projection part projecting outward from the side surface part; and  

the projection surface including:
	a plurality of straightening parts formed spirally toward the dust-collecting part, from an upstream side to a downstream side of the swirling flow; and
	a connection part formed so as to be attached to a downstream end side of one of the straightening parts, attached to an upstream end side of another one of the straightening parts, and connected to the cylindrical side surface part.

Also, claim 10 would read as the following:
Claim 10. A vacuum cleaner, comprising:
a main body including an electric blower; and 
a dust-collecting device, wherein 
the dust-collecting device comprises:
a separator configured to centrifugally separate dust and dirt by swirling dust-containing air; 
a dust-collecting part configured to accumulate the dust and the dirt separated by the separator;
a cylindrical casing having an introduction port allowing the dust-containing air to be introduced inside; and

the structure including:
	a cylindrical side surface part spaced away from and facing the inner surface of the casing; 
	a projection part projecting outward from the side surface part; and  
	a projection surface of the projection part being a surface facing the dust-collecting part, and
the projection surface including:
	a plurality of straightening parts formed spirally toward the dust-collecting part, from an upstream side to a downstream side of the swirling flow; and
	a connection part formed so as to be attached to a downstream end side of one of the straightening parts, attached to an upstream end side of another one of the straightening parts, and connected to the cylindrical side surface part, and
the dust-collecting device is attached to the main body and sucking the dust-containing air by driving the electric blower.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-10, are allowable over the prior art since the prior art alone or in combination neither anticipates nor renders obvious all of the limitations of claims 1 and 10, in particular the Hyun et al. (US 2017/0319031), fails to disclose all these missing elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176. The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        02/02/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723